

Exhibit 10.1
  
TERMINATION, RELEASE
AND SETTLEMENT AGREEMENT
 
THIS TERMINATION, RELEASE AND SETTLEMENT AGREEMENT (“Agreement”) is made by and
among the following parties (each, a “Party” and collectively, the “Parties”):
 
Nordic Windpower USA, Inc., a Delaware corporation, having its principal place
of business at 125 University Avenue, Berkeley, California, USA 94710 (“Nordic
USA”);
 
Nordic Windpower Limited, a private limited company organized and existing under
the laws of England and Wales, having its registered office at 100 New Bridge
Street, London EC4V 6JA (“Nordic UK”);
 
Nordic Windpower Holdings, Inc., a Delaware corporation, having its principal
place of business at 125 University Avenue, Berkeley, California, USA 94710
(“Nordic Holdings”);
 
Deltawind AB, a limited liability company organized and existing under the laws
of Sweden, having its registered offices at Box 7315, 103 90 Stockholm, Sweden
(“Deltawind”);
 
GC China Turbine Corp., a Nevada corporation formerly known as Nordic Turbines,
Inc., having its principal place of business at No. 86, Nanhu Avenue East Lake
Development Zone, Wuhan, Hubei Province, PRC (“GC China”);
 
Luckcharm Holdings Limited, a limited liability company organized and existing
under the laws of Hong Kong, having its principal place of business at Flat/Room
703, Nan Dao Comm. Building, 359-361 Queen’s Road Central, Hong Kong
(“Luckcharm”);
 
Wuhan Guoce Nordic New Energy Co., Ltd. a limited liability company established
and existing under the laws of China, having its registered office at No. 86,
Nanhu Avenue East Lake Development Zone, Wuhan, Hubei Province, People’s
Republic of China (PRC) (“Wuhan”);
 
Wuhan Guoce Science & Technology Co., Ltd., a limited liability company
established and existing under the laws of China, having its registered office
at #456, Luoyu Rd, Hongshan District, Wuhan, China (“WGST”); and
 
Wuhan Zhongjieneng New Energy Investment Ptd., Ltd., a limited liability company
established and existing under the laws of China, having its registered office
at Room 501, 5th Floor, Unit 1, Building 10, Shuguang Cun, East Lake Development
Zone, Wuhan, China (“ZJN”).
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
BACKGROUND
 
This Agreement is made binding and effective as of 09:00 A.M. (UTC) November 30,
2010 (the “Effective Date”), and it is made with reference to the following
facts:
 
I.
Nordic Holdings, Nordic UK, Nordic USA and their respective predecessors,
successors, assigns and affiliates shall collectively be referred to herein as
the “Nordic Group.”

 
II.
GC China owns 100% of the outstanding stock of Luckcharm, which owns 100% of the
outstanding stock of Wuhan.  GC China, Luckcharm, Wuhan, WGST, ZJN and their
respective predecessors, successors, assigns and affiliates shall collectively
be referred to herein as the “GC China Group.”

 
III.
On June 30, 2006, Wuhan and Deltawind signed a Technical License Contract (the
“Technical License”).  The Technical License granted Wuhan certain rights with
respect to certain manufacturing technology and know-how owned or developed by
Deltawind.

 
IV.
On June 30, 2006, WGST, ZJN, and Deltawind signed a Foreign Equity Joint Venture
Contract (the "Equity Joint Venture Contract").  In August 2006 Wuhan was
incorporated.  On or about September 22, 2006, WGST, ZJN, and Deltawind signed a
revised Equity Joint Venture Contract and Share Transfer Agreement (“Share
Transfer Agreement”) transferring certain shares of Wuhan to Deltawind.  In
early 2007, WGST, ZJN and Deltawind signed a termination agreement of the
revised Equity Joint Venture Contract (the “JV Termination Agreement”) and a
share transfer agreement whereby Deltawind transferred all of its shares in
Wuhan back to WGST (“Second Share Transfer Agreement”).  WGST received approval
from the relevant Chinese governmental authority to purchase all of the Wuhan
shares from Deltawind on March 19, 2007 and the change in registration of
shareholders of Wuhan was completed on March 27, 2007.  The Share Transfer
Agreement, revised Equity Joint Venture Contract, JV Termination Agreement,
Second Share Transfer Agreement and other related agreements signed by WGST,
ZJN, and Deltawind are collectively referred to herein as the "China JV
Agreements."

 
V.
The Nordic Group has never been a party to the China JV Agreements.

 
VI.
In accordance with an Asset Transfer Agreement between Nordic UK and Deltawind
dated August 24, 2007 (the “Asset Transfer Agreement”), Nordic UK acquired
certain rights related to the wind turbine technology and know-how owned or
developed by Deltawind.

 
VII.
The GC China Group has never been a party to the Asset Transfer Agreement.

 
VIII.
Subsequent to the consummation of the Asset Transfer Agreement, the Parties have
unresolved disagreements with regard to their respective rights and obligations
in relation to the Technical License and the China JV Agreements.

 
 
- 2 -

--------------------------------------------------------------------------------

 
  
IX.
Nordic USA is the owner of U.S. Trademark Registration No. 3,536,392 for the
mark NORDIC WINDPOWER for use in connection with wind turbines and wind-powered
electricity generators and U.S. Trademark Registration No. 3,536,393 for the
mark NORDIC WINDPOWER & Design for use in connection with wind turbines and
wind-powered electricity generators.

 
X.
GC China is the owner of certain trademarks and trademark registrations in China
that include the word NORDIC.

 
XI.
On December 23, 2009, Nordic USA instituted civil case no. 09-03672-PJH in the
United States District Court for the Northern District of California, alleging
that GC China was engaged in activities that infringed the Nordic Group’s rights
and caused confusion in the Nordic Group’s target audiences (the “Lawsuit”).

 
XII.
GC China has answered and vigorously disputes the Lawsuit.

 
XIII.
The Nordic Group and Deltawind, on the one hand, and the GC China Group, on the
other hand, now wish to reach a full and final settlement of the Lawsuit and all
other disputes among them and to terminate all agreements, arrangements,
relationships and understandings among them other than as set forth in this
Agreement.

 
XIV.
For purposes of this Agreement, “China” or PRC” shall mean the People’s Republic
of China, which shall include Macau and Hong Kong SAR, but expressly excludes
Taiwan.

 
Now Therefore, in consideration of the respective promises, and the terms,
conditions, provisions and covenants of this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
AGREEMENT
 
1.
Consideration and Dismissal of Litigation and other Disputes

 
1.1
Dismissal of Litigation.  Following the Effective Date, within fifteen (15)
business days after receipt of a fully executed and stamped copy of the
Termination Application(s) (as defined in Section 1.3 below) filed with the
relevant PRC authority, the Parties shall file a joint stipulated dismissal with
prejudice of the Lawsuit and all claims and defenses.

 
1.2
Mutual Waiver of Costs.  All Parties waive any right to recover court costs and
attorneys’ fees and expenses incurred in connection with the Lawsuit.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
1.3
Termination of Technical License.  The GC China Group has stated and believes
that the GC China Group has not received proprietary technology or know-how
pursuant to the Technical License (other than copies of the WO 02079643A1
("System for a Turbine with a Gaseous or Liquideous Working Medium") patent
application) and the Nordic Group and Deltawind disagree with such statement and
belief.  Without regard to the foregoing, the Parties hereby agree that the
Technical License is hereby terminated effective as of the Effective Date of
this Agreement in any and all jurisdictions.  All past, present and future
rights and obligations under the Technical License shall be null, void and of no
further force or effect as of the Effective Date of this Agreement.  Within
fifteen (15) business days after the Effective Date, Wuhan will duly apply for
cancellation of the Technical License at the relevant PRC authority and any
other relevant governmental authority or agency (each, a “Termination
Application”) and shall provide Nordic Holdings with a true, complete and
correct copy of each Termination Application.

 
1.4
Further Assistance.  Each Party agrees to provide timely assistance for
dismissal of the Lawsuit and cancellation of the Technical License, as
reasonably requested, including without limitation, signing and delivering the
required dismissal, settlement, cancellation and termination documents and
agreements and timely delivering them to the requesting Party.  The Parties
further covenant and agree to cooperate regarding termination of the Technical
License and changes to any registrations, approvals or recordals necessary or
appropriate to carry out the cancellations and assignments contemplated in this
Agreement, including but not limited to filing applications to the appropriate
government authorities, providing information required by the authorities and
executing related documents to complete the cancellations and assignments.

 
 
1.5
Trademarks.

 
(i)
China.  The Parties acknowledge and agree that the Nordic Group shall not use
the mark NORDIC WINDPOWER in China.  The Parties understand and agree that as
between the GC China Group and the Nordic Group, the GC China Group shall have
the exclusive right to use the marks GC NORDIC and GUOCE NORDIC in China in
connection with the sale, advertisement, marketing or promotion of any
wind-related power generating devices or wind-related power generating
technologies.  The Nordic Group has not directly or indirectly, registered or
attempted to register, and shall not directly or indirectly register or attempt
to register the mark NORDIC in China in connection with the sale, advertisement,
marketing or promotion of any wind-related power generating devices or
technologies.  Notwithstanding anything to the contrary contained in this
Agreement, the members of the Nordic Group may at all times use their respective
legal corporate names in China as legally required and such use is not and shall
not be an infringement of the GC China Group’s marks.

 
 
- 4 -

--------------------------------------------------------------------------------

 
  
(ii)
Worldwide.  From and after the Effective Date, the GC China Group also covenants
and agrees not to use any blue and orange or any other color scheme anywhere in
the world where such color scheme is reasonably likely to be confusingly similar
to a color scheme employed by the Nordic Group as of the Effective Date on its
www.nordicwindpower.com website or its other websites or products, components,
logos, trademarks, trade dress, designs, service marks, copyrights, components,
business cards, letterhead or other stationery, buildings, signage, packaging,
advertising material, corporate information, investor presentations, manuals,
product information or other items, which are directed towards the sale,
advertisement,marketing, promotion, financing, manufacturing, development,
production, or use of any wind-related power generating devices or technologies.

 
(iii)
Outside China.  The GC China Group hereby acknowledges and agrees that it shall
cease using and shall not use the mark NORDIC or any confusingly similar mark
outside China in connection with the sale, advertisement, marketing, promotion,
financing, manufacturing, development, production, or use of any wind-related
power generating devices or technologies.  The GC China Group shall not sell,
manufacture, distribute, license, use, or transfer any wind-related power
generating devices or wind-related power generating technologies to any person
or entity that it knows or reasonably should know intends to use a NORDIC mark
or any confusingly similar mark outside of China.  The covenants and agreements
of the GC China Group in Sections 1.5(i) and (ii) above and this Section 1
.5(iii) shall apply regardless of the language, English, Chinese, or any other
language, into which the term “Nordic” may be translated.  The GC China Group
has not directly or indirectly registered or attempted to register and shall not
directly or indirectly use, register or attempt to register the mark NORDIC or
any confusingly similar mark outside of China in connection with the sale,
advertisement, marketing or promotion of any wind-related power generating
devices or technologies.

 
 
(iv)
The GC China Group consents to and will not object to or otherwise challenge the
Nordic Group’s use and registration of the mark NORDIC or any mark incorporating
the term NORDIC outside of China, including, but not limited to, filing an
opposition, cancellation, revocation or invalidity proceeding.  The Nordic Group
consents to and will not object to or otherwise challenge the GC China Group’s
use and registration of the mark GC NORDIC or GUOCE NORDIC in China including,
but not limited to, filing an opposition, cancellation, revocation or invalidity
proceeding.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
1.6
Termination of all Agreements.  Other than as set forth in this Agreement, the
Nordic Group and Deltawind, on the one hand, and the GC China Group, on the
other hand, hereby confirm and agree that any and all agreements, arrangements,
understandings and other rights or obligations between them are hereby
terminated, canceled and are null and void and of no further force or
effect.  This confirmation and termination includes, but is not limited to,
termination of the revised Equity Joint Venture Contract, which was cancelled in
early 2007, termination of the Technical License and termination of all other
China JV Agreements.

 
1.7
Rights.  Each Party retains all right, title and interest in and to its
intellectual property subject to all of the terms and conditions of this
Agreement.

 
2.
Mutual General Release

 
2.1
Release by GC China Group.  Excepting the obligations imposed by this Agreement
and any claims that may arise out of the breach of this Agreement (including any
representation, warranty or covenant contained herein), and the other
consideration set forth in this Agreement, the GC China Group, on behalf of
themselves and their past and present respective predecessors, subsidiaries,
parent companies, affiliates, divisions, successors and assigns, and all of
their past and present respective officers, directors, agents, insurers,
security holders, attorneys, servants and employees, does hereby covenant not to
sue and does hereby completely waive and forever release, cancel, forgive,
discharge and generally release Deltawind and the Nordic Group and each of their
past and present respective predecessors, subsidiaries, affiliates, divisions,
successors and assigns, and all of their past and present officers, directors,
agents, attorneys, beneficiaries, insurers, servants and employees (the
“Deltawind & Nordic Group Released Parties”) from any and all actions, claims,
demands, rights, judgments, defenses, actions, charges, causes of action
(including but not limited to counter-claims, malicious prosecution claims and
the like), damages, obligations, liabilities, controversies, product liability
(including without limitation injuries, death, or disability to persons and
destruction of property), customer complaints, charges and executions
(collectively, “Claims”), of any kind or nature whatsoever anywhere in the
world, of any and every kind and description, in law or in equity, which any of
them ever had, now has, or hereafter can, shall or may have or assert against
all or any of the Deltawind & Nordic Group Released Parties, whether known or
unknown, foreseen or unforeseen, based on any act or omission occurring prior to
the date of the signing of this Agreement, to the maximum extent permitted by
law.

 

 
- 6 -

--------------------------------------------------------------------------------

 
 
2.2
Release by Nordic Group and Deltawind.  Excepting (i) the obligations imposed by
this Agreement, (ii) any claims relating to any infringement or violation of any
patent right of the Nordic Group or Deltawind, including without limitation WO
02079643A1 (“System for a Turbine with a Gaseous or Liquideous Working Medium”)
and any patent throughout the world that claims priority thereto, and (iii) any
claims that may arise out of the breach of this Agreement (including any
representation, warranty or covenant contained herein), and the other
consideration set forth in this Agreement, the Deltawind & Nordic Group Released
Parties, on behalf of themselves, respectively, and their past and present
respective predecessors, subsidiaries, parent companies, affiliates, divisions,
successors and assigns, and all of their past and present respective officers,
directors, agents, insurers, security holders, attorneys, servants and
employees, do hereby covenant not to sue and do hereby completely waive and
forever release, cancel, forgive, discharge and generally release the GC China
Group and their past and present respective predecessors, subsidiaries,
affiliates, divisions, successors and assigns, and all of their officers,
directors, agents, attorneys, beneficiaries, insurers, servants and employees
(the “GC China Group Released Parties”) from all Claims of any kind or nature
whatsoever anywhere in the world, of any and every kind and description, in law
or in equity, which any of them ever had, now has, or hereafter can, shall or
may have or assert against all or any of the GC China Group Released Parties,
known or unknown, foreseen or unforeseen, based on any act or omission occurring
prior to the date of the signing of this Agreement, to the maximum extent
permitted by law.

 
2.3
No Claims.  No Party hereto nor anyone on its behalf, shall assert or file any
claim, complaint, arbitration proceeding, charge, suit or action against any
other Party hereto or person released pursuant hereto (“Releasee”) arising out
of any matter released pursuant to Section 2.1 (Release by GC China Group) or
Section 2.2 (Release by Nordic Group and Deltawind) above.  In the event that
any such claim, complaint, arbitration proceedings, charge, suit or action is
asserted or filed in breach of this Section 2.3 (No Claims), each affected Party
hereto or Releasee shall be entitled to recover from the releasing Party or
Parties his, her or its costs, including attorneys’ fees, incurred in defending
against such action.  Claims released pursuant to this Agreement include without
limitation claims based on or arising out of all common law and statutory
claims, including (but not limited to) breach of contract, negligence, gross
negligence, libel, slander or other tortious acts on the part of any Party
hereto or Releasee; provided, however, that fraud and intentional
misrepresentation Claims related to this Agreement are not released hereunder.

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
2.4
Release and California Civil Code Section 1542 Waiver.  The Parties expressly
acknowledge and agree that this Agreement fully and finally releases and forever
resolves all Claims, including those that are unknown, unanticipated or
unsuspected or that may hereafter arise as a result of the discovery of new or
additional facts.  Each Party acknowledges that it has had the benefit of
independent legal advice with respect to the advisability of entering into this
Agreement, and fully understands and knowingly and expressly waives any rights
or benefits which it otherwise might have under California Civil Code Section
1542 (or any other similar local, state, federal or foreign statute, doctrine or
principle of law), which provides:

 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
3.
Mutual Confidentiality; Non-Use and Non-Disparagement

 
The terms of this Agreement are intended by the Parties to be
confidential.  Other than any disclosure that may be required by law or order of
a court, or may be made to a Party’s lawyers or accountants or other advisors,
who are bound by the same duty of confidentiality, as reasonably necessary for
the rendering of professional services to a Party, the terms of this Agreement
are strictly confidential.  Each Party shall not use or disclose trade secrets,
confidential or proprietary information of the other Parties that it received,
if any, prior to the Effective Date.
 
4.
Additional Representations and Warranties of the Parties

 
4.1
No Reliance.  Except as expressly stated in this Agreement, no Party (nor any
officer, agent, employee, representative, nor attorney) has made any statement
or representation to any other Party regarding any fact relied upon in entering
into this Agreement, and no Party is relying upon any statement, representation,
or promise of any other Party (nor any officer, agent, employee, representative,
nor attorney) in executing this Agreement or in making this settlement, except
as expressly stated in this Agreement.

 
4.2
Independent Advice.  Each Party represents and declares that in executing this
Agreement such Party has relied solely upon its own judgment, belief, and
knowledge after it has obtained the advice of such Party’s own
independently-selected counsel, concerning the nature, extent, and duration of
its rights and claims.

 
4.3
Investigation.  Each Party has made a reasonable investigation of the facts
pertaining to this Agreement, and all of the matters pertaining to it.

 
4.4
Agreement Read.  Each Party has read this Agreement and understands its contents
and consequences.

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
4.5
No Assignments of Claims.  No Party has assigned, transferred or conveyed any of
the claims, demands, rights, judgments, defenses, actions, charges or causes of
action that are settled and resolved by this Agreement.

 
4.6
Contractual Terms.  Each term of this Agreement is contractual and not merely a
recital.

 
4.7
Full Authority.  This Agreement constitutes valid and legally binding
obligations of each of the Parties, and this Agreement is enforceable according
to its terms.  Each Party is duly organized, validly existing and in good
standing under the laws of their respective states of incorporation or
formation, and each has the full right, power, and authority to execute and
deliver this Agreement.

 
 
4.8
Necessary Entities.

 
(i)
By GC China Group.  The GC China Group represents and warrants that GC China,
Luckcharm, WGST, ZJN and Wuhan are all of the entities necessary or appropriate
(i) to terminate any and all agreements, arrangements, understandings and other
rights or obligations between Deltawind and the Nordic Group, on the one hand,
and the GC China Group, on the other hand, which includes, but is not limited
to, termination of the revised Equity Joint Venture Contract, which was
cancelled in early 2007, termination of the Technical License and termination of
all other China JV Agreements, and (ii) to assign all of the rights, transfer
all of the property and perform all of the obligations set forth in this
Agreement for the GC China Group.  No other person or affiliate of the GC China
Group is necessary or appropriate to include as a party to this Agreement to
terminate all of the agreements, arrangements, understandings and other rights
or obligations between the Parties or to assign all of the rights, transfer all
of the property and perform all of the obligations set forth in this Agreement
or to otherwise fully effectuate the terms and conditions set forth in this
Agreement.

 
 
- 9 -

--------------------------------------------------------------------------------

 
  
(ii)
By Deltawind.  Deltawind represents and warrants that Deltawind is the only
entity necessary or appropriate (i) to terminate any and all agreements,
arrangements, understandings and other rights or obligations between Deltawind,
on the one hand, and the GC China Group, on the other hand, which includes, but
is not limited to, termination of the revised Equity Joint Venture Contract,
which was cancelled in early 2007, termination of the Technical License and
termination of all other China JV Agreements, and (ii) to assign all of the
rights, transfer all of the property and perform all of the obligations set
forth in this Agreement for Deltawind.  No other person or affiliate of
Deltawind is necessary or appropriate to include as a party to this Agreement to
terminate all of the agreements, arrangements, understandings and other rights
or obligations between the Parties or to assign all of the rights, transfer all
of the property and perform all of the obligations set forth in this Agreement
or to otherwise fully effectuate the terms and conditions set forth in this
Agreement.

 
(iii)
By Nordic Group.  The Nordic Group represents and warrants that Nordic USA,
Nordic UK, and Nordic Holdings are all of the entities necessary or appropriate
(i) to terminate any and all agreements, arrangements, understandings and other
rights or obligations between the Nordic Group, on the one hand, and the GC
China Group, on the other hand, which includes, but is not limited to,
termination of the Technical License, and (ii) to assign all of the rights,
transfer all of the property and perform all of the obligations set forth in
this Agreement for the Nordic Group.  No other person or affiliate of the Nordic
Group is necessary or appropriate to include as a party to this Agreement to
terminate all of the agreements, arrangements, understandings and other rights
or obligations between the Parties or to assign all of the rights, transfer all
of the property and perform all of the obligations set forth in this Agreement
or to otherwise fully effectuate the terms and conditions set forth in this
Agreement.

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
5.
Assignment of Trademarks and Logos

 
5.1
Assignment of Non-China Marks.  The GC China Group represents and warrants that
it is the sole legal and beneficial owner of the NordicTurbines.com website and
domain name and that it has full right, power and authority to assign, sell,
transfer and convey all of its right, title and interest in and to the domain
NordicTurbines.com.  For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the GC China Group hereby assigns,
sells, transfers and conveys to Nordic UK or its designee, and Nordic UK or its
designee hereby purchases, acquires and receives from the GC China Group, all of
the GC China Group’s right, title and interest in and to the domain
NordicTurbines.com and any and all logos or marks that include the term “Nordic”
and any common law rights in and to the term “Nordic” outside of China for
wind-related power generating devices or wind-related power generating
technologies together with all of the goodwill of the business symbolized by the
mark “Nordic” and together with all rights to recover for damages and profits
and all other rights and remedies for infringement of the mark “Nordic,” whether
past, present or future infringement.  As of the Effective Date, Nordic UK or
its designee shall own and be the sole owner of all of the rights title and
interest in and to the “Nordic” mark for wind-related power generating devices
or wind-related power generating technologies (the “Non-China Marks”) to be held
and enjoyed by Nordic UK or its designee and each of their respective
affiliates, successors, heirs and assigns as fully and entirely as the GC China
Group held and enjoyed immediately before this assignment was made.  The Parties
understand and agree that the foregoing assignment is as to the Non-China Marks
only, and that marks in China are not included in such assignment.  The Parties
understand and agree that on and as of the Effective Date, Nordic UK or its
designee shall solely and exclusively own and hold all of the GC China Group’s
right, title and interest in and to the Non-China Marks.  The GC China Group
shall not retain any right, title or interest in or to the Non-China Marks or
any right therein or thereof or registration therefor.  For the avoidance of
doubt, Nordic UK or its designee shall solely and exclusively have the right and
be entitled, in its sole discretion, in and under the laws of any country and
jurisdiction outside China, to (i) initiate any action, litigation, arbitration
or other proceeding, and seek, enforce, and benefit from any right, remedy or
award, in connection with the Non-China Marks, or any infringement thereof
before, on or after the Effective Date, and (ii) maintain, cancel or let expire
the registrations for the Non-China Marks.  It is the intent of the Parties that
these assignments shall be effective pursuant to the applicable federal and
state laws of the United States.

 
5.2
Assignment of China Marks.  For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Nordic Group hereby assigns,
sells, transfers and conveys to GC China Group or its designee, and GC China
Group or its designee hereby purchases, acquires and receives from the Nordic
Group, all of the Nordic Group’s right, title and interest in and to any and all
logos or marks that include the term “Nordic” and any common law rights in and
to the term “Nordic” in China together with all rights to recover for damages
and profits and all other rights and remedies for infringement of the mark
“Nordic,” whether past, present or future infringement.  As of the Effective
Date, the GC China Group shall own, and be the sole owner of, all of the rights,
title and interest in and to the “Nordic” mark in China for wind-related power
generating devices or wind-related power generating technologies (the “China
Marks”) to be held and enjoyed by the GC China Group or its designee and each of
their respective affiliates, successors, heirs and assigns as fully and entirely
as the Nordic Group held and enjoyed immediately before this assignment was
made.  The Parties understand and agree that the foregoing assignment is as to
the China Marks only, and that any other logos or marks (including without
limitation any logos or marks outside China) are not included in such
assignment.  The Parties understand and agree that on and as of the Effective
Date, the GC China Group or its designee shall solely and exclusively own and
hold all of the Nordic Group’s right, title and interest in and to the China
Marks.  The Nordic Group shall not retain any right, title to interest in or to
the China Marks or any right therein or thereof or registration therefor in
China.  For the avoidance of doubt, the GC China Group or its designee shall
solely and exclusively have the right and be entitled, in its sole discretion,
in and under the laws of China, to (i) initiate any action, litigation,
arbitration or other proceeding, and seek, enforce, and benefit from any right,
remedy or award, in connection with the China Marks, or any infringement thereof
before, on or after the Effective Date, and (ii) maintain, cancel or let expire
the registrations for the China Marks.  It is the intent of the Parties that
these assignments shall be effective pursuant to the laws of China.

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
6.
Ownership of Domain Names

 
6.1
GC China Group.  The GC China Group represents and warrants that it has ceased
to use, own and operate the website and domain name NordicTurbines.com and
further covenants that it will not use, own or operate NordicTurbines.com or any
other website or domain name that uses or incorporates the term “Nordic”,
excepting websites and domain names using the .cn country code top level domain
and using the word or mark GC NORDIC or GUOCE NORDIC, but not NORDIC by
itself.  The GC China Group agrees that it has not and will not register any
website or domain name that uses or incorporates the term “Nordic”, excepting
(i) www.gc-nordic.com and (ii) websites and domain names using the .cn country
code top level domain and using the work or mark GC NORDIC or GUOCE NORDIC,
including gcnordic.cn, gc-nordic.cn, wuhangoucenordic.cn and guocenordic.cn, but
not NORDIC by itself.  Within seven (7) days of the Effective Date, the GC China
Group shall execute and deliver evidence of its assignment of the
NordicTurbines.com domain name to Nordic Holdings.

 
6.2
Nordic Group.  The Nordic Group represents and warrants that it does not use,
own or operate any website or domain name in China that uses the .cn top level
domain and that uses or incorporates the term “Nordic” by itself.  The Nordic
Group further covenants and agrees that it will not grant any third party rights
to conduct targeted internet marketing efforts in China for sales of wind
turbines using “Nordic Windpower.”

 
6.3
Allowable Uses.  The Parties understand and agree that because of the nature of
the Internet and the Worldwide Web, websites in both generic top level domains
(such as .com) and also country code top level domains (such as .cn) may be
visible to users anywhere on earth.  Accordingly, any use of the word or mark
“GC Nordic” or “Guoce Nordic” by any GC China Group member on any website or in
a domain name otherwise permissible under this Agreement shall not be deemed a
prohibited use of the mark outside China, regardless of whether visible to users
outside of China.

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
7.
Additional Covenants

 
7.1
Destruction of Infringing Materials.  The GC China Group shall destroy all
sales, advertisement, marketing, packaging, labeling and promotional material,
including without limitation investor presentation material, which use the
Non-China Marks that are in the possession of the GC China Group.  The GC China
Group shall undertake reasonable efforts to destroy all sales, advertisement,
marketing, packaging, labeling and promotional material, including without
limitation investor presentation material, which use the Non-China Marks that
the GC China Group has provided to third parties.

 
7.2
Use of Name.  Except as set forth in Section 6 (Ownership of Domain Names) and
except to the extent legally required for non-marketing identification purposes,
the GC China Group covenants and agrees that outside China commencing on the
Effective Date and continuing in perpetuity, none of the GC China Group shall be
referred to as “Nordic Turbines” or any other name or word that uses or
incorporates Nordic in any materials, documents, filings or reports, including
without limitation any press release or U.S. Securities and Exchange Commission
filing, except if and to the extent it is legally required by applicable laws in
the relevant jurisdiction.  In addition, the Parties understand and agree that
the GC China Group may use the term “Nordic” and the names of the Nordic Group
members in a factual manner in public disclosures, including those on any
websites owned or operated by the GC China Group, where required or advisable
under applicable law.  For the avoidance of doubt, the GC China Group shall not
use the language “formerly known as NORDIC TURBINES” except if and to the extent
it is legally required to do so by applicable laws in the relevant jurisdiction.

 
7.3
Disassociation.  The GC China Group covenants and agrees that it will not claim
any association or affiliation with the Nordic Group commencing on the Effective
Date and continuing in perpetuity except if and to the extent it is legally
required by laws in the applicable jurisdiction.

 
7.4
Further Assurances.  Each Party covenants and agrees that it will execute and
deliver such further certifications, documents, other instruments and take such
further actions as are reasonably requested by another Party from time to time
to effect the trademark and domain name assignments, registrations,
cancellations and other rights granted pursuant to this Agreement; provided,
however, that any costs or fees required with respect to the foregoing shall be
borne solely by the requesting Party.

 
8.
Limitation of Liability

 
NO PARTY SHALL HAVE ANY LIABILITY WHATSOEVER FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES, LOST PROFITS, LOST REVENUES, LOST
OPPORTUNITIES, REPLACEMENT COSTS OR SUBSTITUTION OF GOODS UNDER THIS AGREEMENT.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
9.
No Warranties

 
ANY AND ALL TECHNOLOGY, KNOW-HOW OR OTHER ITEMS PROVIDED BY A PARTY TO ANY OTHER
PARTY PRIOR TO THE EFFECTIVE DATE HAVE BEEN PROVIDED ON AN “AS IS” BASIS, AND NO
PARTY MAKES ANY WARRANTIES TO ANY OTHER PARTY, EXPRESS OR IMPLIED, EITHER IN
FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTY OF QUALITY, WARRANTY OF MERCHANTABILITY,
ERROR-FREE PERFORMANCE, SAFETY OR WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE
OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENT OR THE NON- INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.  EACH PARTY REPRESENTS, WARRANTS
AND COVENANTS THAT ITS PAST, PRESENT OR FUTURE USE OR OTHER EXPLOITATION OF ANY
SUCH ITEMS, INCLUDING WITHOUT LIMITATION DISTRIBUTION TO THIRD PARTIES, WAS, IS
AND SHALL FOREVER BE, AT ITS OWN RISK.  EACH PARTY ACKNOWLEDGES AND AGREES THAT
IT WAS, IS AND SHALL FOREVER BE SOLELY RESPONSIBLE FOR ENSURING HUMAN AND
ENVIRONMENTAL SAFETY RELATED TO ANY AND ALL PAST, PRESENT OR FUTURE USE OR OTHER
EXPLOITATION OF ANY SUCH ITEMS.  EACH PARTY REPRESENTS, WARRANTS AND COVENANTS
THAT IT SHALL BE SOLELY LIABLE FOR ANY BODILY INJURY, PERSONAL INJURY, DEATH OR
PROPERTY DAMAGE DIRECTLY OR INDIRECTLY CAUSED BY SUCH PARTY’S PAST, PRESENT OR
FUTURE USE OR OTHER EXPLOITATION OF ANY SUCH ITEMS.
 
10.
Indemnification

 
10.1
Indemnification by the GC China Group.  The GC China Group will, at its expense
and the Nordic Group’s request, defend, indemnify and hold harmless the Nordic
Group and their respective officers, directors, employees, contractors and
agents against any and all Claims (including reasonable attorneys’ and other
reasonable professionals’ fees and costs) arising, in whole or in part, in
connection with any breach of this Agreement (including any representation,
warranty or covenant contained herein) by the GC China Group; provided that the
Nordic Group shall promptly notify the GC China Group in writing about any such
claim and if prejudice occurs as a result of the Nordic Group’s delay in
providing notice, then the GC China Group shall not be liable for any losses
that directly result from the delay of providing such notice to the extent of
such prejudice.

 
 
- 14 -

--------------------------------------------------------------------------------

 
 
10.2
Indemnification by the Nordic Group.  The Nordic Group will, at its expense and
the GC China Group’s request, defend, indemnify and hold harmless the GC China
Group and their respective officers, directors, employees, contractors and
agents against any and all Claims (including reasonable attorneys’ and other
reasonable professionals’ fees and costs) arising, in whole or in part, in
connection with any breach of this Agreement (including any representation,
warranty or covenant contained herein) by the Nordic Group; provided that the GC
China Group shall promptly notify the Nordic Group in writing about any such
claim and if prejudice occurs as a result of the GC China Group’s delay in
providing notice, then the Nordic Group shall not be liable for any losses that
directly result from the delay of providing such notice to the extent of such
prejudice.

 
10.3
Indemnification Procedure.  A person or entity that intends to claim
indemnification under this Section 10 (an “Indemnitee”) must promptly notify the
other Party (the “Indemnitor”) in writing of any Claim in respect of which the
Indemnitee intends to claim such indemnification, and the Indemnitor will assume
the defense thereof whether or not such Claim is rightfully brought; provided,
however, that an Indemnitee will have the right to take sole control of the
defense and retain its own counsel, with the fees and expenses to be paid by the
Indemnitee, unless Indemnitor does not assume the defense, in which case the
reasonable fees and expenses of counsel retained by the Indemnitee will be paid
by the Indemnitor.  The Indemnitee, and its employees and agents, will cooperate
fully with the Indemnitor and its legal representatives in the investigations of
any Claim.  The Indemnitor may not enter into any settlement or compromise
unless such settlement or compromise unconditionally releases the Indemnitee
from all liability for all Claims or unless such settlement or compromise is
consented to in writing by the Indemnitee, which consent shall not be
unreasonably withheld or delayed.  The Indemnitor will not be liable for the
indemnification of any Claim settled or compromised by the Indemnitee without
the written consent of the Indemnitor, which consent shall not be unreasonably
withheld or delayed.

 
11.
Deltawind and the Nordic Group

 
Notwithstanding anything to the contrary contained in this Agreement, as between
only Deltawind and the Nordic Group, each of Deltawind and the Nordic Group
agrees that nothing in this Agreement amends, terminates, changes, modifies or
alters the rights or obligations of Deltawind and the Nordic Group with respect
to the Asset Transfer Agreement, or any other provision thereof, and that the
Asset Transfer Agreement shall continue to be in full force and effect between
Deltawind and the Nordic Group, without regard to this Agreement.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
12.
Notices

 
All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed effectively given upon the earlier of
actual receipt or: (a) personal delivery to the Party to be notified, (b) if
within the United States of America, either five (5) days after having been sent
by registered or certified mail, return receipt requested, postage prepaid, or
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of delivery, or (c) if outside of the United States of
America, three (3) business days after the business day of deposit with an
internationally recognized courier, freight prepaid, for delivery within the
specified period, with written verification of delivery within said period.  All
communications shall be sent to the attention of each Party’s Chief Executive
Officer to such Party’s address as set forth on the first page of this
Agreement, or such other address as subsequently modified by such Party by
written notice given in accordance with this Section.  If notice is given to any
member of the Nordic Group, a copy, which shall not constitute notice, shall
also be sent to Baker & McKenzie LLP, c/o Maria P. Sendra, Esq., 12544 High
Bluff Drive, 3rd Floor, San Diego, CA 92130.  If notice is given to any member
of the GC China Group, a copy, which shall not constitute notice, shall also be
sent to Greenberg Traurig, LLP, c/o Mark Lee, Esq., 1201 K Street, Suite 1100,
Sacramento CA 95814.
 
13.
Counterparts

 
This Agreement may be executed in counterparts, all of which, when taken
together, shall constitute a fully-executed original.  Facsimile signatures will
be effective and binding.  A Party providing a facsimile signature shall
promptly provide an original signature to the other Party’s counsel.
 
14.
Entire Agreement

 
This Agreement constitutes the final and exclusive agreement between the Parties
with respect to the subject matter, and all prior and contemporaneous
agreements, representations, negotiations, and understandings of the Parties
regarding the same, whether oral or written are superseded and merged into this
Agreement.
 
15.
Modification

 
No modification, waiver, amendment, discharge or change of this Agreement shall
be valid unless the same is in writing and signed by the Parties.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
16.
Construction and Section Headings

 
This Agreement shall be written in English and Mandarin Chinese; provided,
however, that the English language version shall control in the event of any
conflict.  This Agreement was not drafted by any one Party and shall not be
construed or interpreted against any one Party.  The Section headings in this
Agreement are provided for convenience only and will not affect its construction
or interpretation.  All references to “Section” or “Sections” refer to the
corresponding section or sections of this Agreement unless otherwise
specified.  All words used in this Agreement will be construed to be of such
gender or number as the circumstances require.  Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms.
 
17.
Severability

 
If any provision or any portion of this Agreement shall become illegal, null, or
void or against public policy, for any reason, or shall be held by any court of
competent jurisdiction to be illegal, null, or void or against public policy,
then the remainder of this Agreement shall not be affected and shall remain in
full force and effect in such jurisdiction to the extent permissible by
applicable law, and the entire Agreement shall remain in full force and effect
in all other jurisdictions to the extent permissible by the applicable laws in
such jurisdictions.
 
18.
No Admission of Liability

 
This Agreement constitutes a compromise disposition of controverted claims, and
by executing this Agreement, the Parties do not admit liability for any of the
matters discussed in the course of negotiating this Agreement.  Except as
specified or otherwise provided for in this Agreement, no statements made in
this Agreement may be used against any Party for any purpose, and no statements
of the Parties (nor their officers, agents, employees, representatives, nor
attorneys) in the course of negotiating this Agreement may be admissible as
evidence for any purpose in any proceeding.
 
19.
Successors and Assigns

 
Each and all covenants and conditions of this Agreement shall inure to the
benefit of and shall be binding upon successors and interest, assigns and legal
representatives of the Parties.
 
20.
Governing Law; Arbitration of Disputes

 
20.1
Choice of Law.  Notwithstanding anything to the contrary contained herein, this
Agreement shall be construed in accordance with and governed by the substantive
laws of the State of New York and the applicable federal laws of the United
States of America, without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the substantive
laws of the State of New York and the applicable federal laws of the United
States of America to the rights and duties of the Parties.  The United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement.

 
 
- 17 -

--------------------------------------------------------------------------------

 
 
20.2
Arbitration.  All disputes arising out of or in connection with the present
contract shall be submitted to the International Court of Arbitration of the
International Chamber of Commerce and shall be finally settled under the Rules
of Arbitration of the International Chamber of Commerce by one (1) or three (3)
arbitrator(s) appointed in accordance with the said rules.  The place of
arbitration shall be Singapore.  The arbitration will be conducted in English,
with a translator provided for those persons who speak Mandarin Chinese.  The
award rendered by the arbitrator(s) shall be final and judgment may be entered
thereon in any court having jurisdiction thereon.

 
21.
Authorization to Bind

 
The Parties warrant that their respective signatories have full authority to
enter into this Agreement on behalf of any entities for whom they are signing.
 
[THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK

 
- 18 -

--------------------------------------------------------------------------------

 
 
IN WITNESS OF THE FOREGOING, the Parties execute this Termination, Release and
Settlement Agreement as of the Effective Date:
 
Nordic Windpower USA, Inc.
 
GC China Turbine Corp.
         
By:
/s/ Thomas M. Carbone
 
By:
/s/ Qi Na
 
Name Thomas M. Carbone
   
Name Qi Na
         
Its:
CEO
 
Its:
CEO
         
Date:
11/30/10
 
Date:
11/30/10
         
Nordic Windpower Limited
 
Luckcharm Holdings Limited
         
By:
/s/ Thomas M. Carbone
 
By:
/s/ Qi Na
 
Name Thomas M. Carbone
   
Name Qi Na
         
Its:
CEO
 
Its:
Authorized Signatory
         
Date: 
11/30/10
 
Date: 
11/30/10
         
Nordic Windpower Holdings, Inc.
 
Wuhan Guoce Nordic New Energy Co., Ltd.
         
By:
/s/ Thomas M. Carbone
 
By:
/s/ Qi Na
 
Name Thomas M. Carbone
   
Name Qi Na
         
Its:
CEO
 
Its:
General Manager
         
Date:
11/30/10
 
Date:
11/30/10

 
 
 

--------------------------------------------------------------------------------

 
 
Deltawind AB
 
Wuhan Guoce Science & Technology Co., Ltd.
         
By:
/s/ Arne J. Myre
 
By:
/s/ Qi Na
 
Name Arne J. Myre
   
Name Qi Na
         
Its:
Chairman
  Its: Authorized Signatory          
Date:
11/30/10
 
Date:
11/30/10
         
and
 
Wuhan Zhongjieneng New Energy Investment Ptd.
         
By:
/s/ Joar Viken
 
By:
/s/ Qi Na
 
Name Joar Viken
   
Name Qi Na
         
Its:
Director
 
Its:
Authorized Signatory
         
Date:
11/30/10
 
Date:
11/30/10



 [SIGNATURE PAGE TO TERMINATION, RELEASE AND SETTLEMENT
AGREEMENT]

 
 

--------------------------------------------------------------------------------

 